Appeal dismissed. In this action of contract or tort, the plaintiff appeals from the direction of a verdict for the defendant. There was no “ order decisive of the case founded upon matter of law apparent on the record.” G. L. (Ter. Ed.) c. 231, § 96. The appeal presents no question for our consideration. Harrington v. Anderson, 316 Mass. 187, 191-192. While the procedural defect is fatal, it should be noted that the record shows no exception to the direction of the verdict and contains nothing to indicate what was the evidence or the course of the trial.